GAROUTTE, J.
Defendant has been convicted of a felony and now appeals. He was prosecuted under section 332 of the Penal Code upon an information. The information is in the general form held sufficient in People v. Frigerio, 107 Cal. 152, and is clearly sufficient. The evidence also is ample to support the verdict. It is insisted that error was committed by the court in admitting certain declarations of the defendant before the jury which were claimed to have been made under menace and undue influence. It is sufficient to say that the declarations made in no sense amounted to a confession of guilt, and therefore any question of menace and undue influence does not arise.
For the foregoing reasons the judgment and order are affirmed.
Harrison, J., and Van Fleet, J., concurred.